Title: To Thomas Jefferson from Henry Dearborn, 21 November 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            [on or before
                                21 Nov. 1807]
                            
                        
                        Location of the Regular Troops—
                  
                     
                        
                        Companies
                        
                     
                     
                        New Hampshire
                        1
                        
                     
                     
                        Massahusetts
                        1
                        
                     
                     
                        Rhode Island & Connecticut
                        1
                        
                     
                     
                        Newyork
                        1
                        
                     
                     
                        Pennsylvania
                        1
                        
                     
                     
                        Virginia
                        1
                        
                     
                     
                        North & S. Carolina
                        1
                        
                     
                     
                        Georgia
                        2
                        
                     
                     
                        Tennessee
                        1
                        
                     
                     
                        Massac, on the Ohio
                        1
                        
                     
                     
                        St. Louis
                        4
                        
                     
                     
                        Chikago.
                        1
                        
                     
                     
                        Mechalamackanack.
                        1
                        
                     
                     
                        Detroit
                        1
                        
                     
                     
                        Fort Wayne
                        1
                        
                     
                     
                        Niagara
                        1
                        
                     
                     
                        Chickasaw Bluffs & Arkansas
                        1
                        
                     
                     
                        Natchatoches
                        3
                        
                     
                     
                        near Fort Adams Mississippi Territory
                        11
                        
                     
                     
                        Mobile
                        1
                        
                     
                     
                        New Orlians &c
                        2
                        
                     
                     
                        recruiting
                                 
                           2
                        
                        
                     
                     
                        
                        40
                        
                     
                  
                        
                        
                    